Citation Nr: 0205745	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
manic depressive illness, currently rated as 100 percent 
disabling. 

2.  Entitlement to special monthly compensation based on 
being housebound or the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran had active service from October 1979 to May 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1996, a statement of the case was issued in November 
1996, and a substantive appeal was received in January 1997.  
The veteran's claims folder was transferred to the Waco, 
Texas, Regional Office (RO) due to a change in residence.  In 
April 2002, the veteran withdrew his request for a Board 
hearing.  


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is manic 
depressive illness, evaluated as 100 percent disabling.  

2.  The veteran's service-connected disability does not 
render him so helpless as to be unable to care for himself or 
protect himself from the dangers or hazards incident to his 
daily environment.

3.  The veteran is not permanently or substantially confined 
to his house or immediate premises as a result of his 
service-connected disability.  


CONCLUSIONS OF LAW

1.  There is no legal basis for entitlement to a schedular 
evaluation in excess of 100 percent for service-connected 
manic depressive illness.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  

2.  The criteria for establishing entitlement to special 
monthly compensation based on being housebound or in need of 
regular aid and attendance have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350, 
3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, VA treatment records, and private 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran or his 
representative as relevant to the issues on appeal.  In a 
January 2002 letter, the RO informed the veteran of the 
enactment of the VCAA and explained the duty to assist.  The 
RO also informed the veteran of what evidence was needed from 
him and where to send such information.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for manic depressive 
illness and entitlement to special monthly compensation based 
on being housebound or the need for aid and attendance.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

By rating decision in September 1982, service connection was 
established for a manic depressive illness, and a 100 percent 
schedular rating was assigned. 

VA treatment records dated in 1994 demonstrate the veteran 
was found unresponsive at home and subsequently admitted to 
the hospital.  A February 1994 treatment record indicates the 
veteran was in a deep coma versus vegetative state with 
decerebrated rigidity, posturing, and respiratory failure.  A 
provisional diagnosis of coma, status post overdose, 
respiratory failure-on ventilator, was noted.  Toxicology 
screening was positive for cocaine and heroine.  An 
electroencephalogram study demonstrated considerable 
ventilator artifact, sweat artifact, a general slowing in the 
4 to 6 hertz range, and a moderate amount of beta activity.  
There was no focal abnormality seen and no sleep recorded.  
An assessment of status post anoxic encephalopathy was noted 
in May 1994.  It was noted the veteran's condition was 
unchanged and his prognosis was poor.  Treatment records 
dated in September 1994 demonstrate the veteran was 
responsive to verbal stimuli.  VA treatment records dated in 
January 1995 demonstrate the veteran was responsive and able 
to eat with assistance.  

Upon VA examination dated in November 1995, it was noted the 
veteran was confined to a wheelchair and oriented to place 
and person.  He stated the year as 1975.  The veteran was 
generally uncommunicative and uncooperative.  The veteran did 
not speak spontaneously and his responses were monosyllables 
with prolonged response time.  He did not appear to be 
anxious or depressed.  His affect was very flat and 
constricted.  Inappropriate smiling was noted by the 
examiner.  The veteran avoided eye contact and was sullen, 
irritable, and suspicious.  The veteran refused to respond to 
questions about whether he experienced hallucinations.  The 
veteran did indicate feelings of persecution.  His insight 
was absent and cognitive deficit was noted with severe 
difficulties in recent and remote memory, calculation and 
abstraction.  Judgment was considered compromised.  An Axis I 
diagnosis of paranoid psychosis was noted as well as an Axis 
II diagnosis of organic brain syndrome secondary to anoxic 
encephalopathy.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 25 and noted the veteran was 
severely impaired in communication, judgment, and thinking.  
He was unable to function in most areas.  

A private discharge summary dated in January 1996 
demonstrates the veteran was admitted with a sudden onset of 
shortness of breath and dry cough.  He was treated for 
suspicion of aspirated pneumonia.  

An undated field examination report indicates the veteran was 
interviewed in April 1996.  It was noted the veteran was 
minimally aware as to time, place, and events and he was 
capable of answering questions with the help of his mother.  
The veteran was non-ambulatory because of paralysis and only 
got in and out of bed with the assistance of his mother.  It 
was noted that due to the state of his health, the veteran no 
longer understood the value or purpose of his income and had 
no ability to provide for his needs.  

Upon VA examination dated in July 1999, it was noted the 
veteran was bed and wheelchair bound.  He had contractures of 
the feet and hands and was not able to conduct any goal-
directed activity.  It was noted the veteran did not 
currently receive any form of psychiatric treatment or 
medication.  The veteran was alert but only marginally 
oriented.  He was on a stretcher and noted to be agitated and 
not able to participate in the examination.  The veteran's 
mother reported he was subject to episodes of excitement 
during which he was confused and verbally abusive.  During 
the interview, the veteran frequently screamed at his mother 
for assistance.  The veteran cooperated with the examiner 
only in a marginal way.  Affect was constricted and mood was 
depressed.  Psychomotor activity was increased.  The veteran 
was constantly clearing his throat and seemed to have 
difficulty swallowing.  No evidence of psychosis could be 
detected.  Memory and concentration were impaired.  The 
veteran did not concentrate on questions put to him.  
Intellect was average, insight was poor, and judgment was 
compromised.  An Axis I diagnosis of bipolar disorder, mixed, 
was noted.  The examiner also noted and Axis III diagnosis of 
disabled by stroke and partial paralysis of arms and legs, 
contractures of hands and feet, unable to pursue goal 
directed or social activities outside his family.  The 
examiner assigned a GAF score of 20.  The examiner noted the 
veteran suffered from dementia, depression, episodes of 
excitement, and agitation.  He opined the veteran was totally 
disabled, housebound, and required extensive assistance for 
management of his basic needs.  In a May 2000 addendum, the 
examiner noted that the veteran's requirement for assistance 
was not based solely on his bipolar disorder, which produced 
symptoms of agitation and depression.  The examiner stated 
the veteran was greatly hampered by the sequelae of his 
stroke and suffered from dementia, and disorientation.  The 
examiner noted the veteran was bed and wheelchair bound due 
to partial paralysis.  

A 2001 statement from a private nursing home facility 
indicates that the veteran's overall health and welfare was 
stable.  It was noted the veteran did have outbursts of 
cursing and yelling, but quickly de-escalated when his needs 
were met.  A November 2001 statement of the veteran's 
attending physician indicates a history of cerebrovascular 
accident in 1994 with prolonged rehabilitation and total care 
since 1994.  It was noted the veteran had suffered a massive 
stroke and was unable to use all extremities and required 
seizure medication.  Relevant diagnoses of extremely severe 
post anoxic cerebral ischemia and severe paranoid 
schizophrenia were noted.  

I.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  A 100 percent schedular rating has 
been in effect for the veteran's service-connected manic 
depressive illness since 1981.  A 100 percent scheduler 
rating is the highest rating available under applicable 
diagnostic codes.  There is therefore no higher schedular 
benefit which can be granted the veteran based on his manic 
depressive illness. 

The Board notes that 38 C.F.R. § 3.321 provides for 
extraschedular consideration in certain instances.  However, 
the Board views that regulation as providing for 
consideration of criteria which may not be set forth under a 
diagnostic code as a means of assigning a higher schedular 
rating.  This regulation does not contemplate assignment of a 
schedular rating in excess of 100 percent.  In other words, 
VA need not consider entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 if the disability is already rated 
100 percent as a schedular matter.  See Colayong v. West, 12 
Vet.App. 524, 537 (1999).  

II.  Special Monthly Compensation Claim

There are, however, other statutory and regulatory provisions 
which deal with special monthly compensation.  These 
provisions contemplate situations where a higher rate of 
compensation (as opposed to a higher schedular rating) may be 
awarded even if a disability has already been assigned a 100 
percent schedular rating.  38 U.S.C.A. § 1114; 38 C.F.R. 
§§ 3.350, 3.352.  In this particular case, the veteran 
maintains that his service-connected disability renders him 
permanently housebound and sufficiently helpless as to 
require the regular aid and attendance of another person.  
Therefore, he seeks entitlement to special monthly 
compensation based on being housebound or in need of regular 
aid and attendance.  

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(a); 
38 C.F.R. § 3.350(b).  The following factors will be accorded 
consideration in determining that need:  inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352.

Special monthly compensation may also be payable pursuant to 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service-
connected disability or disabilities ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
the service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
his lifetime.  

The veteran and his representative essentially assert that, 
owing to impairment associated with his service-connected 
manic depressive illness, he is confined to his immediate 
premises and that he is unable to care for himself.  He 
therefore contends that he qualifies for special monthly 
compensation based on being housebound or because he is in 
need of regular aid and attendance.  

In the present case, the veteran is service-connected for 
manic depressive illness, evaluated as 100 percent disabling.  
The veteran has no other service-connected disabilities.

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.  The Board recognizes 
that the veteran appears to meet the initial prerequisite for 
special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(s) in that his service-connected disability, manic 
depressive illness, is evaluated as 100 percent disabling.  
However, the veteran has no other service-connected 
disabilities and the evidence does not demonstrate that his 
service-connected manic depressive illness renders him 
substantially confined to his dwelling and immediate premises 
or institutional ward or clinical areas.  Thus, the 
requirements for entitlement to special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(s) have not been met.  

The Board acknowledges that the veteran has been declared 
incompetent and apparently institutionalized in the recent 
past.  The evidence further demonstrates that he is severely 
disabled and bed and wheelchair bound, requiring assistance 
in virtually all aspects of daily living.  However, the 
medical evidence demonstrates that the veteran's partial 
paralysis and inability to care for himself are the result of 
a stroke following a drug overdose in 1994.  The evidence 
demonstrates that following a drug overdose in 1994, the 
veteran suffered anoxic encephalopathy and a massive stroke 
resulting in partial paralysis and requiring seizure 
medication.  The May 2000 VA examiner's addendum indicates 
that the veteran was greatly hampered by the sequelae of his 
stroke and suffered from dementia and disorientation as well 
as partial paralysis.  In his July 1999 VA examination 
report, the examiner noted the veteran was not receiving any 
psychiatric treatment or medication and there was no evidence 
of psychosis.  

Thus, although the record clearly demonstrates that the 
veteran is bedridden and in need of the regular aid and 
attendance of others, the medical evidence demonstrates that 
such limitations are the result of a massive stroke with 
resulting partial paralysis and not due to the veteran's 
service-connected manic depressive illness.  The veteran's 
service-connected manic depressive illness is itself severely 
disabling, as evidenced by the 100 percent evaluation, and 
undoubtedly significantly impacts on the quality of his life.  
Nevertheless, the medical evidence does not demonstrate that 
the service-connected manic depressive illness renders the 
veteran substantially confined to his dwelling or immediate 
premises, unable to perform the activities of daily living, 
or mentally incapable of protecting himself from the hazards 
or dangers incident to his daily environment.  

In conclusion, the medical evidence does not demonstrate that 
the veteran's service-connected disability renders him so 
helpless as to be unable to care for himself or protect 
himself from the dangers or hazards incident to his daily 
environment, does not render him substantially confined to 
his dwelling or immediate premises, or permanently 
housebound.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
special monthly compensation based on being housebound or in 
need of regular aid and attendance.  It follows that the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.   


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

